DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 02/09/2022, the following has occurred:
Claims 1, 4, 5, 18, 36-39 and 56 are amended,
Claims 2, 3, 8-13, 19, 20, 24-35, 40-55 and 57-127 are cancelled
Claims 128-130 are added, and
Claims 1, 4-7, 14-18, 21-23, 36-39, 56 and 128-130 are pending.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding Simon in view Hill and the disclosure of   "positioning a first peripheral nerve effector on a patient's skin on an extremity of the patient", "positioning a second peripheral nerve effector on a patient's skin on the extremity of the patient", and "wherein the first and the second peripheral nerves are selected from the group consisting of the median nerve, the radial nerve, and the ulnar nerve" as recited by amended Claim 1” have been considered but are moot in view Gruzdowich (US 2001/0020177) and Yoo et al. (US 2015/0148878). Particularly, Gruzdowich discloses positioning a first and second peripheral nerve effector configured to be positioned on a patient's skin on an extremity of the patient (Fig. 1A (4)) and wherein the first and the second peripheral nerves are selected from the group consisting of the median nerve (par. [0009]: …high blood pressure and low blood pressure conditions should be moderated by application of the same electrical stimulation to the ventral side of the wrist (…or the median nerve)). Yoo discloses  because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4 recites “the first electrical nerve stimulation signal actives A-Alpha fibers…”. It seems to be unclear whether or not A-Alpha is being activated in addition to A-delta or C-fibers. Claim should be amended to change “wherein the first electrical nerve stimulation signal activates” to –wherein the first electrical nerve stimulation signal further includes activation of--.
	Similarly, claims 5 recites “the first electrical nerve stimulation signal actives A-beta fibers…”. It seems to be unclear whether or not A-Alpha is being activated in addition to A-delta or C-fibers. The claim should be amended to change “wherein the first electrical nerve stimulation signal activates” to   --wherein the first electrical nerve stimulation signal further includes activation of--.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 56 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 56 recites “[T]he system of Claim 36, wherein the first electrical nerve stimulation signal preferentially activates one of: A-delta or C-fibers of the first peripheral nerve”.  Claim 36 itself recites “wherein the first electrical nerve stimulation signal preferentially activates one or more of: A-delta or C-fibers of the first peripheral nerve.” Therefore claim 56 does not further limit claim 36. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 14-17 and 129 are rejected under 35 U.S.C. 103 as being unpatentable over Gruzdowich et al. (US 2001/0020177 A1, hereinafter "Gruzdowich") in view of Yoo et al. (US 2015/0148878 A1,hereinafter, "Yoo")
	Regarding claim 1, Gruzdowich discloses a transcutaneous method for treating at least one of cardiac arrhythmias and hypertension with selective activation, comprising:
	positioning a first peripheral nerve effector configured to be positioned on a patient's skin on an extremity of the patient (Fig. 1 (4));
	positioning a second peripheral nerve effector configured to be positioned on the patient's skin on the extremity of the patient (Fig. 1 (4)); and 
delivering a first electrical nerve stimulation signal transcutaneously to the first peripheral nerve effector to stimulate a first peripheral nerve relating to the cardiac arrhythmia or hypertension (par. [0009]: …high blood pressure and low blood pressure conditions should be moderated by application of the same electrical stimulation to the ventral side of the wrist…),
	delivering a second electrical nerve stimulation signal transcutaneously to the second peripheral nerve effector to stimulate a second peripheral nerve relating to the cardiac arrhythmia or hypertension (Fig. 1 (4)), 
	wherein the first and the second peripheral nerves are selected from the group consisting of the median nerve (par. [0009]: …high blood pressure and low blood pressure conditions should be moderated by application of the same electrical stimulation to the ventral side of the wrist (…or the median nerve)). 
	Gruzdowich does not disclose wherein the first electrical nerve stimulation signal preferentially activates one or more of: A-delta or C-fibers of the first peripheral nerve.
However, Yoo in the same field of endeavor: systems and methods of enhancing electrical activation of nervous tissue, discloses the first electrical nerve stimulation signal preferentially activates one or more of: A-delta or C-fibers of the first peripheral nerve (par. [0161]: …electrical stimulation may a sinusoidal waveform that is applied to one or more cutaneous surfaces…these frequencies can preferentially activate…A.delta., and unmyelinated C-fibers…) to provide the benefit of peripheral nerve stimulation that treats hypertension (par. [0007]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Gruzdowich, to include the activation of A-delta and C-fibers, as taught by Yoo, in order to provide the benefit of peripheral nerve stimulation that treats hypertension. 
Gruzdowich discloses stimulating the wrist and Yoo discloses stimulating the leg. However, Examiner notes that peripheral nerves that treat hypertension can be found in both the wrist and the leg as further evidenced by Applicant in par. [0013] (see Specification dated, 02/22/2019), thus indicating that any extremity can be targeted with stimulation as further evidenced by the breadth of claim 1. Additionally Gruzdowich and Yoo disclose that the stimulation at respective targets, wrist or leg, are for hypertension. Therefore, while the art of Gruzdowich and Yoo disclose targeting different areas it would be evident by the art and Applicant’s disclosure to try and combine Gruzdowich and Yoo so that they target a single extremity such as the arm, wrist, leg or other extremity since there are a finite number of identified predictable solutions each with a reasonable expectation of success.  
Regarding claims 5-7, Gruzdowich discloses all of the method of Claim 1, except wherein the first electrical nerve stimulation signal preferentially activates A-beta fibers of the first peripheral nerve;
wherein the first electrical nerve stimulation signal preferentially activates A-delta fibers of the first peripheral nerve; and 
wherein the first electrical nerve stimulation signal preferentially activates C fibers of the first peripheral nerve.
Yoo discloses the first electrical nerve stimulation signal preferentially activates A-beta fibers of the first peripheral nerve (par. [0161]: …electrical stimulation may a sinusoidal waveform that is applied to one or more cutaneous surfaces…these frequencies can preferentially activate A.beta…-fibers…);  
wherein the first electrical nerve stimulation signal preferentially activates A-delta fibers of the first peripheral nerve (par. [0161]: …electrical stimulation may a sinusoidal waveform that is applied to one or more cutaneous surfaces…these frequencies can preferentially activate…A.delta…-fibers…); and  
wherein the first electrical nerve stimulation signal preferentially activates C fibers of the first peripheral nerve (par. [0161]: …electrical stimulation may a sinusoidal waveform that is applied to one or more cutaneous surfaces…these frequencies can preferentially activate…unmyelinated C-fibers…) to provide the benefit of peripheral nerve stimulation that treats hypertension (par. [0007]).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Gruzdowich, to include the preferential activation of A-beta, A-delta or C-fibers, as taught by Yoo, to provide the benefit of peripheral nerve stimulation that treats hypertension. 
	Regarding claims 14-16, Gruzdowich discloses all of the method of Claim 1, except wherein the first electrical nerve stimulation signal comprises a frequency of about 2000 Hz;
 the first electrical nerve stimulation signal comprises a frequency of about 250 Hz; and  
wherein the first electrical nerve stimulation signal comprises a frequency of about 5 Hz.  
Yoo discloses the first electrical nerve stimulation signal comprises a frequency of about 2000 Hz (par.  [0161]: The frequency of the sinusoidal signal may be tuned to, for example, 2000 Hz…);
the first electrical nerve stimulation signal comprises a frequency of about 250 Hz  (par.  [0161]:The frequency of the sinusoidal signal may be tuned to, for example…250 Hz…); and  
the first electrical nerve stimulation signal comprises a frequency of about 5 Hz (par.  [0161]:The frequency of the sinusoidal signal may be tuned to, for example…5 Hz) in order to preferentially activate A.beta., A.delta., and unmyelinated C-fibers, respectively (par. [0161]).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Gruzdowich, to include a stimulation signal frequency tuned to 2000 Hz, 250 Hz or 5 Hz, as taught by Yoo, in order to preferentially activate A.beta., A.delta., and unmyelinated C-fibers, respectively. 	
	Regarding claim 17, the Gruzdowich and Yoo combination discloses the method of Claim 1, wherein the first peripheral nerve effector comprises a first electrode and a second electrode, and wherein the method further comprises positioning the first electrode and the second electrode such that they are substantially aligned along the length of the nerve axon (Gruzdowich, par. [0009]: …any suitable means of applying electrical stimulation to the median nerve should work to moderate blood pressure…we applied the electrical stimulation to the median nerve at its superficial route through the wrist, stimulation of the median nerve along its entire course should provide similar benefits).  
	Regarding claim 129, Gruzdowich discloses the method of Claim 1, except wherein delivering the second electrical nerve stimulation signal is offset temporally from delivering the first electrical nerve stimulation signal.
	Yoo discloses delivering the second electrical nerve stimulation signal is offset temporally from delivering the first electrical nerve stimulation signal (par. [0164]: …improved therapeutic efficacy may be provided using a stimulation protocol which includes the co-activation (either at the same time or different times) of targets…) to provide the benefit of improved therapeutic efficacy (par. [0164]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Gruzdowich, to stimulate a first and second nerve at different times, as taught by Yoo, in order to provide the benefit of improved therapeutic efficacy. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gruzdowich in view of Yoo as applied to claims 1, 5-7, 14-17 and 129 above, and further in view of Simon et al. (Publication No. 2013/0238049, hereinafter "Simon").
Regarding claim 4, the Gruzdowich and Yoo combination discloses the method of Claim 1, except wherein the first electrical nerve stimulation signal preferentially activates A-alpha fibers of the first peripheral nerve.
Simon, in the same field of endeavor: non-invasive nerve stimulation discloses, wherein the first electrical nerve stimulation signal preferentially activates A-alpha fibers of the first peripheral nerve (pars. [0071], [0153]: …the noninvasive stimulation waveform will preferentially stimulate the A-alpha…fibers…) for the purpose of targeting fibers that only activate with a high frequency while not activating low frequency fibers unstimulated (par. [0153]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Gruzdowich, to include the preferential activation of A-alpha fibers, as taught by Simon, in order to targeting fibers that only activate with a high frequency while not activating low frequency fibers unstimulated. 	

Claims 18 and 128 are rejected under 35 U.S.C. 103 as being unpatentable over Gruzdowich in view of Yoo as applied to claims 1, 5-7, 14-17 and 129 above, and further in view of Tyler et al. (Publication No. WO 2014/093964 A1, hereinafter "Tyler").
	Regarding claim 18, the Gruzdowich and Yoo combination discloses the method of Claim 1, except wherein the second electrical nerve stimulation signal balances parasympathetic or sympathetic nervous system activity of the patient.  
	Tyler in the same field of endeavor: methods of treating medical conditions by use of electrodes and modulated stimulation, discloses the second electrical nerve stimulation signal balances parasympathetic or sympathetic nervous system activity of the patient (pg. 2, lns. 12-14: …neural tissue that can be modulated are axons or fibers of a nerve such as a peripheral nerve including an autonomic nerve...Autonomic nerves include parasympathetic and sympathetic nerves) for the purpose of treating medical conditions by providing an electrode and modulating stimulation parameters delivered by the electrode (pg. 1, lns. 25-26). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Gruzdowich and Yoo, to include peripheral nerve including an autonomic nerve stimulation of parasympathetic and sympathetic nerves, as taught by Tyler, in order to treat medical conditions by providing an electrode and modulating stimulation parameters delivered by the electrode.
	Regarding claim 128, the Gruzdowich and Yoo combination discloses the method of Claim 1, except wherein the second peripheral nerve is different from the first peripheral nerve.
	Tyler discloses the second peripheral nerve is different from the first peripheral nerve (Fig. 1A and pg. 3, lns. 8-12:  …three cuffs with 20 channels that were implanted in the forearm of a subject: a 4-contact spiral cuff on the radial nerve of the forearm and 8-contact FINEs on median and ulnar nerves) for the benefit of producing a contact in a unique location or a unique sensation.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Gruzdowich and Yoo, to include peripheral nerve stimulation of different nerves, as taught by Tyler, in order to produce a contact in a unique location or a unique sensation.
	 
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gruzdowich in view of Yoo as applied to claims 1, 5-7, 14-17 and 129 above, and further in view of Hill et al. (Publication No. US 2002/0165586 A1 hereinafter "Hill").
	Regarding claim 21-23, the Gruzdowich and Yoo combination discloses method of Claim 1, except further comprising receiving an input relating to autonomic nervous system activity of the patient;
wherein receiving an input relating to autonomic nervous system activity of the patient comprises receiving data from a sensor that measures heart rate variability of the patient; and 
wherein receiving an input relating to autonomic nervous system activity of the patient comprises receiving data from a sensor that measures at least one of electrodermal activity, thermometry, and ECG information of the patient.
However, Hill in the same field of endeavor: closed-loop neuromodulation for prevention and treatment of cardiac conditions, discloses receiving an input relating to autonomic nervous system activity of the patient (par. [0074]: As noted above, a closed-loop system may be utilized to control initiation and delivery of the electrical stimulation. The closed-loop system may utilize one or more physiological sensors known in the art to sense one or more physiological conditions that will be utilized to control therapy. Such sensors may include activity sensors, sensors for detecting cardiac electrical or mechanical activity, mechanisms for detecting autonomic activity); 
receiving an input relating to autonomic nervous system activity of the patient comprises receiving data from a sensor that measures heart rate variability of the patient (Table I and par. [0071]: …operating a closed-loop system to predict arrhythmias according to the current invention…This may be indicated by…heart rate variability…); and 
receiving an input relating to autonomic nervous system activity of the patient comprises receiving data from a sensor that measures at least one of electrodermal activity, thermometry, and ECG information of the patient (Table I and par. [0051]: These sensors may be any of the types known in the art for sensing physiological signals, including…temperature…) to provide the benefit of predicting the possible on-set of physiologic conditions (par. [0051]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Gruzdowich, to include input from sensors for heart rate variability and temperature, as taught by Hill in order to provide the benefit of predicting the possible on-set of physiologic conditions.  

Claims 36-39, 56 and 130 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler in view of Yoo.
Regarding claims 36 and 56, Tyler discloses a wearable transcutaneous system and method for treating at least one of cardiac arrhythmias and hypertension with selective activation, comprising:
a controller (Fig. 1A Universal External Control Unit (UECU) nerve stimulator); 
a first peripheral nerve effector configured to be positioned on a patient's skin on an extremity of the patient (Fig. 1A and pg. 18, lns. 7-9); 
a second peripheral nerve effector configured to be positioned on the patient's skin on the extremity of the patient (Fig. 1A and pg. 18, lns. 7-9); 
wherein the controller is configured to generate a first electrical nerve stimulation signal transcutaneously to the first peripheral nerve effector to stimulate a first peripheral nerve relating to the cardiac arrhythmia or hypertension (pg. 17 , lns. 13-22: …patterned stimulation intensity can apply to any suitable afferent or autonomic neural system…Other medical conditions or functions include modulation of…autonomic regulation, such as blood pressure …Embodiments of methods can be used for …peripheral nerve stimulation…), 
wherein the controller is configured to generate a second electrical nerve stimulation signal transcutaneously to the second peripheral nerve effector to stimulate a second peripheral nerve relating to the cardiac arrhythmia or hypertension (pg. 17, lns. 15-23: …modulation of pain by TENS…or any other suitable means of neural excitation for modulation of…autonomic regulation, such as blood pressure…methods can be used for, but not limited to…peripheral nerve stimulation…), and
	wherein the first and the second peripheral nerves are selected from the group consisting of the median nerve, the radial nerve, and the ulnar nerve (Figs. 1A-1B and pg. 3, lns. 10-15 : …4-contact spiral cuff on the radial nerve of the forearm and 8-contact FINEs on median and ulnar nerves…Cuff electrodes were highly selective, with each contact (Ml-8, Ul-8, Rl-4) producing either a unique location or unique sensation).
Tyler does not disclose at least one sensor or data input source configured to provide biological information, and
wherein the first electrical nerve stimulation signal preferentially activates one or more of: A-delta or C-fibers of the first peripheral nerve.
 However Yoo discloses at least one sensor or data input source configured to provide biological information (par. [0346]: …sensors can be adapted, and the processor 58 can be similarly configured, to calculate relevant measures from data obtained from the patient via the sensing module 55 and its sensors, such as…electrodermal activity and/or heart rate variability, a property of the patient's autonomic nervous system, vagal artery blood flow, cerebral blood flow, an evoked potential, an electroencephalogram, and quantified electroencephalogram (QEEG)…the sensor is an optical device configured to detect data related to the patient (e.g. oxygen in a patient's blood, or heart rate)…).
wherein the first electrical nerve stimulation signal preferentially activates one or more of: A-delta or C-fibers of the first peripheral nerve (par. [0161]: …electrical stimulation may a sinusoidal waveform that is applied to one or more cutaneous surfaces…these frequencies can preferentially activate …A.delta., and unmyelinated C-fibers, respectively) to provide the benefit of improved treatment (par. [0160]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Tyler, to include sensor data that includes biological information and the preferential activation of A-delta and/or C-fibers, as taught by Yoo, in order to provide the benefit of improved treatment. 
Regarding claim 37, Tyler discloses the system of Claim 36, except wherein the second electrical nerve stimulation signal selectively preferentially activates one or more of: A-delta or C-fibers
Yoo discloses the second electrical nerve stimulation signal selectively preferentially activates one or more of: A-delta or C-fibers (par. [0161]: …electrical stimulation may a sinusoidal waveform that is applied to one or more cutaneous surfaces…these frequencies can preferentially activate…A.delta., and unmyelinated C-fibers, respectively).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Tyler, to include the preferential activation of A-delta and/or C-fibers, as taught by Yoo, in order to provide the benefit of improved treatment. 
Regarding claims 38 and 39, Tyler discloses the system of Claim 36, except wherein the biological information comprises heart rate variability; and
wherein the biological information comprises galvanic skin response.
Yoo discloses the biological information comprises heart rate variability (par. [0346]: …methods can comprise measuring properties of the patient's …heart rate variability…); and
wherein the biological information comprises galvanic skin response (par. [0346]: …methods can comprise measuring properties of the patient's …electrodermal activity and/or heart rate variability…) for the purpose of evaluating, halting, or adjusting a modulation signal. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Tyler, to include sensor data that includes biological information including heart rate variability and electrodermal activity, as taught by Yoo, in order to provide the benefit of improved treatment. 
	Regarding claim 130, the Tyler and Yoo combination discloses the method of Claim 36, wherein the second peripheral nerve is different from the first peripheral nerve (Tyler, Fig. 1A and pg. 3, lns. 8-12:  …three cuffs with 20 channels that were implanted in the forearm of a subject: a 4-contact spiral cuff on the radial nerve of the forearm and 8-contact FINEs on median and ulnar nerves).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AAA/Examiner, Art Unit 3792        

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792